Citation Nr: 1143424	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from September 2000 to January 2006.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection specifically for PTSD.  A decision since issued in September 2009, however, during the pendency of this appeal, also considered and denied service connection for depression and anxiety.  The June 2010 statement of the case (SOC) only concerned the denial of the claim for PTSD, but the Veteran's July 2010 substantive appeal (VA Form 9) in response referenced the PTSD, anxiety and depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, the claim is inclusive of all of these disorders.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

But the claim requires further development before being decided on appeal, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran's service personnel records (SPRs) show his military occupational specialty (MOS) was gunner's mate.  He served aboard the USS Hue City.  He has reported at least four stressors.  In a December 2008 statement he reported that during his service in Iraq and Iran he was a member of a thirteen-member Visit, Board, Search and Seizure (VBSS) Team that had to board vessels on search and seizure missions.  He indicated that while searching an oil ship in December 2004, he was exiting a dark room when an unknown assailant hiding behind the door came up behind him and thrust a sharp object into his throat.  After that incident, he feared for his life regularly.  He also alleges that, during gun exercises, another serviceman carrying a 5-inch gun magazine dropped ammunition that could have caused an explosion where the Veteran was standing.  He felt as though his life was over, was overwhelmed, and has felt anxious ever since.  He also says he was placed on chain gun duty while traveling through the Suez Canal and observed tanks and men with AK-47 rifles pointed at him during their passage through the canal.  And, lastly, he says he witnessed "some pretty crazy things" and was exposed to a lot of small arms fire.

In May 2009, the RO issued a formal finding indicating there was insufficient information to send to the U.S. Army and Joint Services Records Research Center (JSRRC) to verify the first stressor.  But effective July 13, 2010, if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device, incoming artillery, rocket, or mortar fire, grenade, small arms fire, including suspected sniper fire, or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).


In preliminarily reviewing the file, the Board sees the Veteran has been diagnosed with "PTSD secondary to combat in Iraq," however, this diagnosis was provided by a social worker, as opposed to a psychiatrist or psychologist as required by § 3.304(f)(3).  Also, the record does not reflect the basis of this diagnosis, and because the diagnosis was predicated on combat service, this also invokes consideration of § 3.304(f)(2), that is, apart from or in addition to the revised subpart (f)(3). 

The record also, as mentioned, contains several diagnoses aside from PTSD, including intermittent explosive disorder, anxiety, and depression.  The Veteran also has been found to have post-deployment adjustment issues.  He reports that he did not have any mental disorders or problems prior to service, but that since service he has had persistent difficulty with anxiety, depression, irritability, and social isolation.  Two friends and his fiancée submitted competent lay statements in July 2009 corroborating his account of what has occurred since service in his terms of his noticeable behavioral changes, etc.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).


When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2) , the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The types of evidence that "indicate" that a current disability or persistent or recurrent symptoms of a disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but that is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology, such as pain (or, here, anxiety or depression) or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Board therefore finds that a VA compensation examination is needed for an opinion concerning whether any current psychiatric disability, PTSD or whatever, is etiologically related to the events the Veteran claims to have experienced during his military service.

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a letter asking that he provide the names, addresses, and approximate dates of treatment for all mental health care providers that may have additional records pertinent to this claim - that is, which are not already on file.  Obtain all additionally identified records.  This includes, but is not limited to, any records of his VA care since March 2010.


Document all efforts to obtain all additionally identified records.  If, after sufficient follow-up attempts, it is determined records do not exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and notify the Veteran in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Also ask that the Veteran provide any additional information, including dates, locations, names of other persons involved, etc., relating to his claimed stressors in service.  Ask that he be as specific as possible to allow for a meaningful search for corroborating evidence, if independent corroboration is required, and attempt to verify any necessary stressors - including any that occurred in December 2004 while searching a vessel as a member of the VSSB Team.  He indicated that his unit supervisor was advised of the incident and that the assailant was questioned.  The Veteran reportedly was stationed aboard the USS Hue City at the time.

If appropriate, this development should include research of unit or organizational histories, unit records, lessons learned (OR-LLs), morning reports, daily journal, or operational reports for the specific periods he identified during which his stressor is alleged to have occurred.

3.  After the aforementioned development is complete, the Veteran should afforded a VA psychiatric examination to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  To facilitate making these determinations, the claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary diagnostic testing and evaluation should be performed, and the examiner should rule in or exclude a diagnosis of PTSD or other psychiatric disorder on the basis of the requirements of the Diagnostic and Statistical Manual of Mental Disorders (DSM).

The report of the examination must note all psychiatric disabilities found to be present, and the examiner must comment on the likelihood (very likely, as likely as not, or unlikely) that any psychiatric disability found to be present is related to or had its onset during the Veteran's military service - including especially as a consequence of or in relation to the events he alleges occurred while in service.  If the examiner diagnoses PTSD, the examiner must specify the stressor(s) underlying the diagnosis.

In providing this requested opinion, the examiner must acknowledge and discuss the Veteran's competent and credible testimony regarding the onset and continuity of his psychiatric symptoms since service, as well as the competent lay statements submitted on his behalf in July 2009 by his two friends and fiancée.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of injury in service and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

Please also note that an examiner's report that he or she cannot provide an opinion without resorting to mere speculation is inadequate unless the examiner provides a rationale or some explanation for this inability to comment.  As such, if the examiner is unable to offer an opinion, it is essential that he or she clarify whether there is additional evidence that, if available, could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge, or whether for example there are multiple possible etiologies with none more prevalent that another, etc.

4.  Then readjudicate this claim for a psychiatric disorder in light of all additional evidence and considering all diagnoses.  If this claim remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



